Citation Nr: 9907297	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

The veteran contends that he has a right knee disability as 
the result of an injury sustained in Korea during the Korean 
Conflict.

The veteran submitted an Authorization for Source to Release 
Information to the Social Security Administration (SSA) dated 
June 5, 1992.  The RO did not attempt to obtain the SSA 
records and such records are not associated with the claims 
folder.  In a variety of contexts, the United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain and consider the SSA records.  This should be done.  

Additional development needs to be undertaken.  

The case is REMANDED to the RO for the following:  

1.  The RO should obtain a complete copy 
of the veteran's medical records from 
the SSA and associate it with the claims 
folder.  

2.  The veteran is instructed to obtain 
copies of all post service treatment 
records and provide them to the RO.

3.  The RO should contact Arthur Tracht 
M.D., and obtain copies of all his 
treatment records.  The Dr. should 
establish when the veteran was first 
seen and identify the basis of the 
opinion that the knee disorder is due to 
an inservice event.  

4.  The RO should contact Abraham Walker 
at the Atlanta VAMC.  Mr. Walker should 
be requested to explain the basis of his 
opinion that the knee disorder is due to 
service.  Mr. Walker should identify all 
records that were reviewed in making 
this determination.  If the opinion is 
based on history as provided by the 
veteran, that fact must be noted.

4.  Documents imply that there has been 
an operative procedure on the knee.  The 
records of the operation and 
hospitalization should be obtained and 
associated with the file.

5.  The veteran asserts that the injury 
occurred in conjunction with action 
against the enemy.  The RO should 
prepare a decision that addresses 
38 U.S.C.A. § 1154 (West 1991).

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


